                 Case 2:21-cv-00520-BJR Document 4 Filed 04/16/21 Page 1 of 28




 1

 2

 3

 4

 5

 6

 7                                       UNITED STATES DISTRICT COURT
                                        WESTERN DISTRICT OF WASHINGTON
 8                                                AT SEATTLE
 9
     T.S.,
10
                                        Plaintiff,               No.
11
               v.                                                DECLARATION OF GREG
12                                                               HENDERSHOTT
13   TOTE SERVICES, LLC
14                                      Defendant.
15

16

17             I, Gregory Hendershott, declare as follows:

18             1.         I am an attorney for defendant TOTE Services, LLC in the above-entitled action.

19   I am a citizen of the United States of America, am over the age of 18 years, and am competent

20   to make this declaration based upon my personal knowledge. I am admitted to practice law in

21   Washington State, Bar No. 27838.

22             2.         I performed a verdict search for cases where similar claims were alleged (i.e.,

23   sex discrimination, sexual orientation discrimination, harassment, intentional infliction of

24   emotional distress, negligent infliction of emotional distress, and/or constructive discharge) in

25   King County Superior Court over the past ten years. All but one of the plaintiff’s verdicts

26   exceeded $75,000. Attached as Exhibit 1 are the true and correct copies of the verdicts I

27   obtained from my verdict search.

                                                                                     Davis Wright Tremaine LLP
     DECLARATION OF GREG HENDERSHOTT - 1                                                      L AW O FFICE S
     4851-1474-0196v.1 0115159-000001                                                   929 108th Ave. NE, Suite 1500
                                                                                            Bellevue, WA 98004
                                                                                   425.646.6100 main · 425.646.6199 fax
                 Case 2:21-cv-00520-BJR Document 4 Filed 04/16/21 Page 2 of 28




 1             3.         My co-counsel Margaret Burnham reached out to Plaintiff’s counsel two times

 2   (April 6, 2021 and April 13, 2021) asking for clarification on whether Kevin Stith and Efren

 3   Ramos Sosa are intended to be named defendants. We have not received a substantive

 4   response.

 5             I declare under penalty of perjury under the laws of the state of Washington the

 6   foregoing is true and correct and based on personal knowledge.

 7             Executed in Bellevue, Washington on April 16, 2021.
 8
 9                                                        /s/ Greg Hendershott__________________
                                                          Greg Hendershott, WSBA #27838
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

                                                                                 Davis Wright Tremaine LLP
     DECLARATION OF GREG HENDERSHOTT - 2                                                  L AW O FFICE S
     4851-1474-0196v.1 0115159-000001                                               929 108th Ave. NE, Suite 1500
                                                                                        Bellevue, WA 98004
                                                                               425.646.6100 main · 425.646.6199 fax
                 Case 2:21-cv-00520-BJR Document 4 Filed 04/16/21 Page 3 of 28




 1                                      CERTIFICATE OF SERVICE

 2             The undersigned certifies, under the penalty of perjury under the laws of the state of

 3   Washington, that I am now and at all times herein mentioned, a citizen of the United States, a

 4   resident of the state of Washington, over the age of eighteen years, not a party to or interested

 5   in the above-entitled action, and competent to be a witness herein.

 6             On this date, I caused to be served in the manner noted below a copy of the foregoing

 7   document on the following:

 8               Morgan Mentzer                               ☐   U.S. Mail, postage prepaid
 9
                 Lavender Rights Project                      ☐   Federal Express
                 1004 MLK Way
                                                              ☐   Facsimile
                 Tacoma, WA 98405
10
                 morgan@lavenderrightsproject.org             ☒   Email
11                                                            ☐   King County E-service (if opted in)

12
               DATED this 16th day of April, 2021.
13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

                                                                                  Davis Wright Tremaine LLP
     DECLARATION OF GREG HENDERSHOTT - 3                                                   L AW O FFICE S
     4851-1474-0196v.1 0115159-000001                                                929 108th Ave. NE, Suite 1500
                                                                                         Bellevue, WA 98004
                                                                                425.646.6100 main · 425.646.6199 fax
Case 2:21-cv-00520-BJR Document 4 Filed 04/16/21 Page 4 of 28




                                                       EXHIBIT 1
                 Case 2:21-cv-00520-BJR Document 4 Filed 04/16/21 Page 5 of 28
ELIAS v. CITY OF SEATTLE, JVR No. 1609010027 (2016)




            JVR No. 1609010027, 2016 WL 4547452 (Wash.Super.) (Verdict and Settlement Summary)


                                           Copyright (c) 2019 Thomson Reuters/West
                                      Superior Court of Washington, King County.

                                           ELIAS v. CITY OF SEATTLE

2014-2-31735-2
                                       DATE OF FILING: November 21, 2014
                                    DATE OF TRIAL/SETTLEMENT: July 25, 2016

SUMMARY
Outcome: Plaintiff Verdict
Total: $2,832,000
HIGH AMOUNT: $0

LOW AMOUNT: $0


Related Court Documents:
Plaintiffs' first amended complaint: 2016 WL 4491278

Defendant's motion for summary judgment: 2015 WL 11853044

Plaintiffs' response in opposition to summary judgment: 2015 WL 11853045

Defendant's trial brief: 2016 WL 4491279

Plaintiffs' trial brief: 2016 WL 4491282

Verdict form: 2016 WL 4491102


EXPERT-WITNESSES:
Plaintiff:
Police Practices: Blaricom, D.P., D.P. Van Blaricom Inc., Bellevue, WA
ATTORNEY:
Plaintiff: Julie A. Kays, Connelly Law Offices, Tacoma, WA
Defendant: Jessie L. Harris, Williams Kastner, Seattle, WA
Defendant: Kathleen X. Goodman, Williams Kastner, Seattle, WA
Defendant: Andrea Scheele, Office of the City Attorney, Seattle, WA

JUDGE: William Downing

RANGE AMOUNT: $2,000,000 - 4,999,999
STATE: Washington
COUNTY: King

SUMMARY



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.               1
                 Case 2:21-cv-00520-BJR Document 4 Filed 04/16/21 Page 6 of 28
ELIAS v. CITY OF SEATTLE, JVR No. 1609010027 (2016)


PLAINTIFF:
Sex: Ella Elias: F

Age: Adult, 48

General Occupation: Police Officer

Sex: Steve Strand: M

Age: Adult

General Occupation: Police Officer

Sex: Dave Proudfoot: M

Age: Adult

General Occupation: Police Officer


DEFENDANT:
Sex: O

Organization Type: City of Seattle


DAMAGES:
Compensatory Pain & Suffering: Ella Elias: $1,500,000

Compensatory Past Wages: Ella Elias: $50,000

Compensatory Future Wages: Ella Elias: $350,000

Total Compensatory Award: Ella Elias: $1,900,000

Total Compensatory Award: Steve Strand: $0

Compensatory Pain & Suffering: Dave Proudfoot: $750,000

Compensatory Past Wages: Dave Proudfoot: $40,000

Compensatory Future Wages: Dave Proudfoot: $142,000

Total Compensatory Award: Dave Proudfoot: $932,000

Punitive Damages: $0

Hedonic Damages: $0

Property Damages: $0


                 © 2021 Thomson Reuters. No claim to original U.S. Government Works.   2
                   Case 2:21-cv-00520-BJR Document 4 Filed 04/16/21 Page 7 of 28
ELIAS v. CITY OF SEATTLE, JVR No. 1609010027 (2016)




Interest: $0

Other Damages: $0

Loss of Services: $0


ADVERSE ACTION
Closer Supervision: false

Constructive Discharge: false

Demotion: false

Denial Tenure: false

Failure Accomodate: false

Failure Grant Leave: false

Failure Hire: false

Failure Promote: false

Suspension: false

Sexual Harassment: false

Harassment: true

Hostile Work Env: true

Isolation: false

Lay Off: false

Loss Benefits: false

Loss Pay: false

Loss Seniority: false

Negative Eval: false

Negative Reference: false

Pay Increase Denial: false

Reassignment: true


                   © 2021 Thomson Reuters. No claim to original U.S. Government Works.   3
                 Case 2:21-cv-00520-BJR Document 4 Filed 04/16/21 Page 8 of 28
ELIAS v. CITY OF SEATTLE, JVR No. 1609010027 (2016)




Reduction Pay: false

Reprimands: true

Restrictions: false

Termination: false


Entity Type: Government Entity
STATUTES
Primary Specific Statute
Primary Name: General


Primary General Statute
Primary Name: Retaliation
Primary General Statute Discrimination: false

Specific Statute: State


General Statute: Sex Discrimination
General Statute Discrimination: true

Comparative Negligence Percentage: 0


FACTS:
Police Sergeant Ella Elias, Police Lieutenant Steve Strand and Police Captain Dave Proudfoot sued the City of Seattle for
retaliation, and Elias also brought a claim for sex discrimination. The plaintiffs were all reportedly 20 year veterans of the
defendant's police department, and alleged they were retaliated against, forced to transfer to a different police precinct and
demoted in pay, status and/or police force reputation. Elias claimed in response to her filing a successful complaint regarding then
current practices that only made a select four African-American officers eligible for lucrative night-club overtime opportunities,
she was retaliated against by the African-American officers and by a certain Police Chief that was the officer's personal friend,
and whom had originally selected the officers for the overtime opportunity. Specifically, Elias alleged the African-American
officers were insubordinate in regards to her leadership, and filed unfounded complaints against her, and that the Police Chief
involuntarily transferred her to a new precinct even after ranking supervisors at her current precinct, both Strand and Proudfoot,
strongly recommended against her transfer, and expressed high levels of professional praise for her. Additionally, Strand and
Proudfoot contended that the same Police Chief retaliated against them for standing up for Elias by following her transfer,
causing them to also be involuntarily transferred to different precincts. The City of Seattle denied any wrongful conduct by
its employees and contended Elias had numerous concerning race-related complaints against her, and she had once requested
to only supervise white male officers under the age of 40. The city also claimed Elias had expressed a desire not to accept
supervisory responsibility over a certain officer due to that officer's Native American race, and her transfer was caused by
escalating tensions in her current precinct, by her own claim of precinct workplace hostility, and by certain workplace policy
violations. Ultimately, the jury found in favor of Elias and Proudfoot on their unlawful retaliation claims and for Elias on her sex
discrimination claim, but found against Strand on his unlawful retaliation claim. Elias was awarded $1,900,000, and Proudfoot
$932,000.




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              4
                  Case 2:21-cv-00520-BJR Document 4 Filed 04/16/21 Page 9 of 28
ELIAS v. CITY OF SEATTLE, JVR No. 1609010027 (2016)




Jury Verdict Research
COURT: Superior



End of Document                                        © 2021 Thomson Reuters. No claim to original U.S. Government Works.




              © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                       5
               Case 2:21-cv-00520-BJR Document 4 Filed 04/16/21 Page 10 of 28
BENGTSSON v. SUNNYWORLD INTERNATIONAL, INC.;..., JVR No. 1812270024...




            JVR No. 1812270024, 2018 WL 6815005 (Wash.Super.) (Verdict and Settlement Summary)


                                           Copyright (c) 2019 Thomson Reuters/West
                                      Superior Court of Washington, King County.

               BENGTSSON v. SUNNYWORLD INTERNATIONAL, INC.; KONG; YIN

2017-2-21987-8
                                      DATE OF INCIDENT: February 03, 2017
                                         DATE OF FILING: August 21, 2017
                                   DATE OF TRIAL/SETTLEMENT: August 31, 2018

SUMMARY
Outcome: Plaintiff Verdict
Total: $838,224

Related Court Documents:
Plaintiff's complaint: 2017 WL 10560477

Plaintiff's motion for partial summary judgment: 2018 WL 6112603

Defendants' opposition to plaintiff's motion for partial summary judgment: 2018 WL 6112589

Order granting plaintiff's motion for partial summary judgment: 2018 WL 6252282

Defendants' trial brief: 2018 WL 6112611

Plaintiff's trial brief: 2018 WL 6112582

Verdict: 2018 WL 6111061

Judgment: 2018 WL 6252289

Amended findings of fact re: attorneys' fees, costs, interest: 2018 WL 6252280


EXPERT-WITNESSES:
ATTORNEY:
Plaintiff:
Katherine C. Chamberlain, MacDonald Hoague & Bayless, Seattle, WA
Joseph R. Shaeffer, MacDonald, Hoague & Bayless, Seattle, WA
Defendant:
Glyn E. Lewis, Law Office of Glyn E. Lewis, Seattle, WA

JUDGE: Regina Cahan

RANGE AMOUNT: $500,000 - 999,999
STATE: Washington
COUNTY: King



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.               1
                 Case 2:21-cv-00520-BJR Document 4 Filed 04/16/21 Page 11 of 28
BENGTSSON v. SUNNYWORLD INTERNATIONAL, INC.;..., JVR No. 1812270024...




SUMMARY
PLAINTIFF:
Sex: F

Age: Adult

General Occupation: Executive Manager


DEFENDANT:
Sex: O

General Occupation: Day-Care

Organization Type: Sunnyworld International, Inc.

Sex: F

Age: Adult

Organization Type: Kong

Sex: M

Age: Adult

Organization Type: Yin


DAMAGES:
Compensatory Pain & Suffering: $400,000

Compensatory Past Wages: $66,430

Total Compensatory Award: $466,430

Interest: $3,747

Other Damages: $21,283

Attorney Fees: $331,038

Costs: $15,726


ADVERSE ACTION
Closer Supervision: false

Constructive Discharge: false



                 © 2021 Thomson Reuters. No claim to original U.S. Government Works.   2
                   Case 2:21-cv-00520-BJR Document 4 Filed 04/16/21 Page 12 of 28
BENGTSSON v. SUNNYWORLD INTERNATIONAL, INC.;..., JVR No. 1812270024...




Demotion: false

Denial Tenure: false

Failure Accomodate: false

Failure Grant Leave: false

Failure Hire: false

Failure Promote: false

Suspension: false

Sexual Harassment: false

Harassment: false

Hostile Work Env: false

Isolation: false

Lay Off: false

Loss Benefits: true

Loss Pay: true

Loss Seniority: false

Negative Eval: false

Negative Reference: false

Pay Increase Denial: false

Reassignment: false

Reduction Pay: false

Reprimands: false

Restrictions: false

Termination: true


Entity Type: Service/Retail Company
STATUTES


                   © 2021 Thomson Reuters. No claim to original U.S. Government Works.   3
                Case 2:21-cv-00520-BJR Document 4 Filed 04/16/21 Page 13 of 28
BENGTSSON v. SUNNYWORLD INTERNATIONAL, INC.;..., JVR No. 1812270024...


Primary Specific Statute
Primary Name: State


Primary General Statute
Primary Name: Pregnancy Discrimination
Primary General Statute Discrimination: true

Specific Statute: General


General Statute: Retaliation
General Statute Discrimination: false

Specific Statute: General


General Statute: Wrongful Termination
General Statute Discrimination: false

Comparative Negligence Percentage: 0


FACTS:
Trina Bengtsson brought claims for pregnancy discrimination under the Washington Law Against Discrimination, retaliation
and wrongful discharge in violation of public policy against defendant preschool Sunnyworld International, Inc. and its owners,
defendants Xiangling 'Selina' Kong and Bingtuan 'Jeff' Yin. Bengtsson said she began working for defendants as the preschool
director during August 2015 and received raises in January and August 2016. During her employment, Bengtsson reportedly
increased the school's enrollment, oversaw its curriculum, recruited and managed staff and ran its daily operations. Bengtsson
said during January 2017, she informed defendant Kong that she was four months pregnant, her baby was due in late June
and she planned to take maternity leave starting in June. On the same day that Bengtsson informed defendants that she was
pregnant, defendants allegedly offered the center's male assistant director a job as the director. Three weeks later, defendants
allegedly ended Bengtsson's employment, telling her to 'go ahead and take unemployment.' When Bengtsson objected and told
defendants that she intended to work until her baby came, defendants allegedly told her that 'in China, people take a lot of time
off before their babies arrive.' Bengtsson claimed that after she continued to object, defendants told her they were not happy
with her work performance, specifically her handling of receipts while using the company credit card and her failure to meet
enrollment goals. Defendants allegedly told Bengtsson that they hoped she would 'come back after her pregnancy to work for
them again.' The defendants denied liability and asserted affirmative defenses of unclean hands and failure to mitigate damages.
Defendants claimed that when they terminated Bengtsson, the school had only 31 students and she failed to meet her goal of
enrolling 50 students per year. Defendants alleged that plaintiff did not provide receipts for over 130 purchases she made on
the company credit card. According to the defendants, after they terminated Bengtsson, they discovered that she had created a
false record of the amount of vacation time used by herself and her assistant. The defendants also argued that plaintiff failed
to mitigate her damages because she did not look for work for a year after her baby was born in June 2017. The jury returned
verdicts for the plaintiff on her claims for pregnancy discrimination, retaliation and wrongful termination in violation of public
policy. Jurors awarded her a total of $466,430 in damages.


Jury Verdict Research
COURT: Superior




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             4
              Case 2:21-cv-00520-BJR Document 4 Filed 04/16/21 Page 14 of 28
BENGTSSON v. SUNNYWORLD INTERNATIONAL, INC.;..., JVR No. 1812270024...




End of Document                                        © 2021 Thomson Reuters. No claim to original U.S. Government Works.




              © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                       5
               Case 2:21-cv-00520-BJR Document 4 Filed 04/16/21 Page 15 of 28
AYNALEM MOBA, AKLILU ALENE, ESAYAS BERHE, ET..., 16 N.W.P.I.Lit.Rpts....




          16 N.W.P.I.Lit.Rpts. 249, 2016 WL 5904849 (Wash.Super.) (Verdict and Settlement Summary)


                                       Copyright (C) 2019 by Jury Verdicts Northwest, Inc.
                                      Superior Court of Washington, King County

                     AYNALEM MOBA, AKLILU ALENE, ESAYAS BERHE, ET AL.
                      v. SEATTLE FREIGHT SERVICES, INC. AND GARY RODIA

15-2-02916-9SEA
                            Trial Date: June 26, 2016 (4-week trial)
TOPIC: HOSTILE WORK ENVIRONMENT; RETALIATION; RACE & NATIONAL ORIGIN DISCRIMINATION


SUMMARY:
Result: PLAINTIFF VERDICT for $451,011 total. (The verdict included $15,000 to each Plff on their hostile work
environment claim and a range of approximately $2,500 to $12,371 for each Plff on their retaliation claim. The Court
awarded reasonable attorneys' fees and costs in the amount of $839,298 and a 1.25 multiplier to the loadstar.)
ATTORNEY:
Plaintiff: Jeffrey Needle, Law Offices of Jeffrey Needle; Susan Mindenbergs, Law Offices of Susan B. Mindenbergs (both
Seattle)
Defendant: Lucy Clifthorne of Vandeberg Johnson & Gandara (Tacoma)

TRIAL JUDGE: Hon. Hollis Hill

RANGE AMOUNT: $200,000-499,999
STATE: Washington
COUNTY: King County

INJURIES: ECONOMIC DAMAGES; EMOTIONAL DISTRESS
Economic damages; emotional distress.


SUMMARY:
Specials: Lost Wages $66,011 (total claimed); General Damages $385,000 (claimed).
Settlement:
Offer: none.


TEXT:
Plffs are twenty-three (23) East African immigrants who were working as independent contractors driving trucks under an annual
lease agreement with Def. Seattle Freight Services. Plffs contended they were subjected to a racially hostile work environment
from approximately 2006-2013, and their contracts were not renewed in retaliation for having filed a previous federal lawsuit
alleging racial discrimination.


Jury Verdicts Northwest, Inc.
King County

PUBLISHED IN: Northwest Personal Injury Litigation Reports, September, 2016



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                         1
              Case 2:21-cv-00520-BJR Document 4 Filed 04/16/21 Page 16 of 28
AYNALEM MOBA, AKLILU ALENE, ESAYAS BERHE, ET..., 16 N.W.P.I.Lit.Rpts....




End of Document                                        © 2021 Thomson Reuters. No claim to original U.S. Government Works.




              © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                       2
               Case 2:21-cv-00520-BJR Document 4 Filed 04/16/21 Page 17 of 28



          Katharine Ann Sweeney v. Washington State Board of Pilotage
                 Commissioners; 2014 Jury Verdicts LEXIS 9972
                                              11-2-36792-4 SEA
                                               October 01, 2014

Headline: Plaintiff: Board's License Denial Gender Discrimination




Published Date: November 17, 2014




Topic: Employment - Gender Discrimination




Injury: Emotional Distress




Practice Area: Admiralty Law; Energy and Utilities Law; Governments; Labor and Employment Law




State: Washington




Court: King County Superior Court




Plaintiff Counsel
David E. Breskin
Firm Name: Short Cressman & Burgess
Address: Seattle, WA
Plaintiff Name: (Katharine Ann Sweeney)


Deborah Senn
Firm Name: The Zielke Law Firm P.S.
Address: Seattle, WA
Plaintiff Name: (Katharine Ann Sweeney)




                                                 Mark Desierto
               Case 2:21-cv-00520-BJR Document 4 Filed 04/16/21 Page 18 of 28
                                                                                               Page 2 of 4
    Katharine Ann Sweeney v. Washington State Board of Pilotage Commissioners; 2014 Jury Verdicts LEXIS
                                                  9972

Defendant Counsel
Jana Hartman
Firm Name: Office of Attorney General
Address: Seattle, WA
Defendant Name: (Washington State Board of Pilotage Commissioners)


Tad Robinson O'Neill
Firm Name: Office of Attorney General
Address: Seattle, WA
Defendant Name: (Washington State Board of Pilotage Commissioners)




Judge: Catherine Shaffer




Case Summary
In 2005, Katharine Ann Sweeney, a boat captain in her late 30s, applied to become a vessel pilot in the Puget
Sound, in Seattle. Vessel pilots are licensed by the Washington State Board of Pilotage Commissioners. In the
approximately 100 years that the state has licensed pilots, it has never issued a license to a woman. Sweeney was
the first female to apply.

By the time Sweeney applied, she reportedly had approximately nine years in the maritime industry, in which she
was a captain and master of ocean-going container ships for one of the largest shipping companies on the west
coast. The types of commercial ships a vessel pilot could operate for the Puget Sound include a bulk cargo ships,
container ships, and oil tankers. Had Sweeney been granted a Puget Sound pilot's license, she would have piloted
the same type of large container ships she previously commanded.

Applicants are required to hold a federal master's license, pass a written examination, take a simulator examination,
and successfully complete a training program that lasted a minimum of seven months and a maximum of three
years.

Sweeney took a written examination and simulator evaluation; her combined score was below the cut line. She
appealed her scores to the board, which granted her appeal, and after granting the appeal, she was ranked 13th
out of 18 applicants whose combined scores were above the cut line.

In September 2007, Sweeney entered the board's training program which required a minimum of 130 evaluation
trips in the Puget Sound. During these trips, she was to be trained and evaluated by one of the licensed Puget
Sound pilots on her ship-handling abilities while piloting the ship. All such pilots were men, and all were members of
the Puget Sound Pilots Association that billed the shipping companies and collected the fees payable to the pilots
for their work.

Sweeney claimed that, not only did she perform satisfactorily on the required 130 trips, but that she was required to
do an additional 100 evaluation trips, for a total of 230 trips, whereas her male counterparts were required to
perform a substantially less number of trips, and some were licensed after only 130 evaluation trips. According to
Sweeney, she was subjected to disparate grading among the pilots; if she made a mistake, she would be marked
down for it, whereas another male pilot trainee would make the same mistake and reportedly not be marked down
for it.


                                                   Mark Desierto
               Case 2:21-cv-00520-BJR Document 4 Filed 04/16/21 Page 19 of 28
                                                                                               Page 3 of 4
    Katharine Ann Sweeney v. Washington State Board of Pilotage Commissioners; 2014 Jury Verdicts LEXIS
                                                  9972

In October 2008, the training evaluation committee, which was made up of five men, recommended to the
Washington State Board of Pilotage that Sweeney not receive her pilot license. The board claimed that it had
determined that she would not be a safe pilot.

Sweeney sued the state board on claims of gender discrimination.

Plaintiff's counsel argued that, despite performing just as well, if not better, as her male counterparts, Sweeney was
terminated from the vessel-pilot training program and denied a license because she was a female. Sweeney
reportedly earned five-out-of-seven scores on her ship-handling skills (sometimes higher). A grade of five was
reportedly a fully satisfactory score on her evaluation scoring sheet.

Plaintiff's counsel cited the comments sections of some of the applicants' tests. For the male applicants, a
supervising pilot would make a critical comment that was followed by a supportive remark; for Sweeney, however,
there would just be a negative comment, according to her counsel.

The defense contended that all applicants, male or female, who demonstrated unsafe piloting were denied a
license. According to the state, no male trainee, or any trainee, performed only 130 trips, as all trainees were
required to complete a minimum of 130 trips. All trainees completed more than the minimum. Six trainees who
struggled in their initial program, including Sweeney, were given extended training programs; one male trainee
completed 242 trips before his licensing decision.

The state maintained that the reasons Sweeney was not licensed were strictly non-discriminatory -- she was an
unsafe pilot trainee. According to the state board, plaintiff did not improve in three areas in her training program:
speed control, handling control, and use of tug. Sweeney's performance in these areas was reportedly not
satisfactory. The defense contended that Sweeney was not the only applicant in her class who did not receive a
license; two men did not either.

Plaintiff's counsel asserted that Sweeney did in fact improve markedly in the three areas, as she improved better
than some of the male applicants who received their licenses.

Injury Text:

Sweeney sought to recover $5.8 million to $7.5 million in back and front pay, which was calculated by her expert in
economics. Had Sweeney received her license, the annual salary was between $330,000 in the early years and
about $400,000 in the current year.

Sweeney testified that she was devastated when she was denied her vessel-pilot license, since it was her career
goal to be able to operate a ship in the Puget Sound. Due to the time commitment of the training program, she was
forced to stop working. She later started her own business as a safety consultant for the maritime industry.
Sweeney sought to recover unspecified amounts in noneconomic damages for emotional distress.

The defense's expert in economics testified that, if Sweeney sustained any economic loss, it would be
approximately $4.1 million in total economic damages.

Trial Length

6.0 weeks

    PLAINTIFF NAME                                                                     PROPERTY AWARD
    Katharine Ann Sweeney                                                              $ 3,615,958

Plaintiff Amounts:

(Katharine Ann Sweeney)

 $1,120,000 Personal Injury: lost past earnings and fringe benefits

                                                   Mark Desierto
                  Case 2:21-cv-00520-BJR Document 4 Filed 04/16/21 Page 20 of 28
                                                                                                Page 4 of 4
     Katharine Ann Sweeney v. Washington State Board of Pilotage Commissioners; 2014 Jury Verdicts LEXIS
                                                   9972

  $954,250 Personal Injury: lost future earnings and fringe benefits

  $1,541,708 Personal Injury: emotional harm

Plaintiff Expert(s)
Fred DeKay, Ph.D.
Address: Seattle, WA
Specialty: Economics
Affiliation: David Breskin, Deborah Senn




Defendant Expert(s)
William Partin, C.P.A.
Address: Bellevue, WA
Specialty: Economics
Affiliation: Tad Robinson O'Neill, Jana Hartman




Award: $ 3,615,958




Award Details: The jury found that the board of pilotage commissioners discriminated against Sweeney, and that
the defendants' actions proximately caused damage to the plaintiff.


Sweeney was determined to receive $3,615,958 in damages.




www.verdictsearch.com/index.jsp
Copyright 2014 ALM Media Properties, LLC.
All Rights Reserved
Further duplication without permission is prohibited



  End of Document




                                                       Mark Desierto
               Case 2:21-cv-00520-BJR Document 4 Filed 04/16/21 Page 21 of 28
WEBB, N.D. v. DIAGNOS-TECHS INC.; EL KHOURY, JVR No. 1612130034 (2016)




            JVR No. 1612130034, 2016 WL 7243034 (Wash.Super.) (Verdict and Settlement Summary)


                                           Copyright (c) 2019 Thomson Reuters/West
                                      Superior Court of Washington, King County.

                           WEBB, N.D. v. DIAGNOS-TECHS INC.; EL KHOURY

2015-2-24894-4
                                       DATE OF FILING: October 09, 2015
                                 DATE OF TRIAL/SETTLEMENT: November 01, 2016

SUMMARY
Outcome: Plaintiff Verdict
Total: $40,000

Related Court Documents:
Defendants' motion to dismiss: 2016 WL 7181430

Plaintiff's opposition to defendants' motion to dismiss: 2016 WL 7181429

Plaintiff's trial brief: 2016 WL 7181431

Defendants' trial brief: 2016 WL 7181433

Verdict form: 2016 WL 7180423

Judgment: 2016 WL 7191500


EXPERT-WITNESSES:
ATTORNEY:
Plaintiff:
Katherine C. Chamberlain, MacDonald Hoague & Bayless, Seattle, WA
Hank Balson, Public Interest Law Group P.L.L.C., Seattle, WA
Nancy S. Chupp, Public Interest Law Group P.L.L.C., Seattle, WA
Defendant:
Michael A. Patterson, Patterson Buchanan Fobes & Leitch Inc. P.S., Seattle, WA
Megan F. Starks, Patterson Buchanan Fobes & Leitch Inc. P.S., Seattle, WA

JUDGE: Jean Rietschel

RANGE AMOUNT: $1 - 49,999
STATE: Washington
COUNTY: King

SUMMARY
PLAINTIFF:
Sex: F




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.               1
                Case 2:21-cv-00520-BJR Document 4 Filed 04/16/21 Page 22 of 28
WEBB, N.D. v. DIAGNOS-TECHS INC.; EL KHOURY, JVR No. 1612130034 (2016)


Age: Adult

General Occupation: Doctor


DEFENDANT:
Sex: O

Organization Type: Diagnos-Techs Inc.

Sex: M

Age: Adult

General Occupation: Executive Manager

Organization Type: El Khoury


DAMAGES:
Compensatory Pain & Suffering: $40,000

Total Compensatory Award: $40,000


ADVERSE ACTION
Closer Supervision: false

Constructive Discharge: false

Demotion: false

Denial Tenure: false

Failure Accomodate: false

Failure Grant Leave: false

Failure Hire: false

Failure Promote: true

Suspension: false

Sexual Harassment: false

Harassment: false

Hostile Work Env: true




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.   2
                   Case 2:21-cv-00520-BJR Document 4 Filed 04/16/21 Page 23 of 28
WEBB, N.D. v. DIAGNOS-TECHS INC.; EL KHOURY, JVR No. 1612130034 (2016)


Isolation: false

Lay Off: false

Loss Benefits: false

Loss Pay: false

Loss Seniority: false

Negative Eval: false

Negative Reference: false

Pay Increase Denial: false

Reassignment: false

Reduction Pay: false

Reprimands: false

Restrictions: false

Termination: false


Entity Type: General Business Entity
STATUTES
Primary Specific Statute
Primary Name: State


Primary General Statute
Primary Name: Pregnancy Discrimination
Primary General Statute Discrimination: true

Specific Statute: State


General Statute: Family and Medical Leave
General Statute Discrimination: false

Comparative Negligence Percentage: 0


FACTS:
Brandy Webb, N.D., a naturopathic physician, sued Diagnos-Techs Inc., a medical laboratory, and its president Maroun El
Khoury for pregnancy discrimination, in violation of the Washington Law Against Discrimination, violation of the Washington
Family Leave Act, a hostile work environment, and failure to promote. The plaintiff asserted when she became pregnant, El



                   © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                  3
                Case 2:21-cv-00520-BJR Document 4 Filed 04/16/21 Page 24 of 28
WEBB, N.D. v. DIAGNOS-TECHS INC.; EL KHOURY, JVR No. 1612130034 (2016)


Khoury announced the promotion of a colleague in a meeting, and told her he decided not to promote her because she was
pregnant, and would not be able to travel, even though he never asked if she was interested in the promotion or could handle the
travel. Webb contended El Khoury also told her she could work from home two days per week before and after her maternity
leave, but after she confirmed that she would be taking the full three months of maternity leave, he retracted his offer and angrily
accused her of 'abusing the company and his generosity' by taking three full months of maternity leave. The defendants denied
liability and contended the plaintiff made no complaints regarding a hostile work environment, that the promotion at issue
involved a change in job description, but no increase in pay, and that the plaintiff was able to take her full maternity leave. The
defendants denied El Khoury made a commitment to allow the plaintiff to work from home two days per week on a permanent
basis. A jury found in favor of the plaintiff on her pregnancy discrimination claim, awarding her $40,000 for emotional harm,
but found in favor of the defendants on Webb's remaining claims. However, the court granted the plaintiff's motion for attorney
fees in the amount of $426,652, and $74,589 in and costs.


Jury Verdict Research
COURT: Superior



End of Document                                                    © 2021 Thomson Reuters. No claim to original U.S. Government Works.




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                 4
               Case 2:21-cv-00520-BJR Document 4 Filed 04/16/21 Page 25 of 28
STUMPF v. RURAL/METRO CORPORATION;..., JVR No. 1811070034...




            JVR No. 1811070034, 2018 WL 5828837 (Wash.Super.) (Verdict and Settlement Summary)


                                           Copyright (c) 2019 Thomson Reuters/West
                                      Superior Court of Washington, King County.

          STUMPF v. RURAL/METRO CORPORATION; RURAL/METRO OF GREATER
            SEATTLE, INC.; AMERICAN MEDICAL RESPONSE AMBULANCE, INC.

2016-2-29614-9
                                    DATE OF TRIAL/SETTLEMENT: May 08, 2018

SUMMARY
Outcome: Plaintiff Verdict
Total: $1,466,380

Related Court Documents:
Plaintiff's supplemental complaint: 2017 WL 10457352

Defendants' motion for partial summary judgment: 2017 WL 10457341

Plaintiff's opposition to defendants' motion for summary judgment: 2017 WL 10457344

Plaintiff's motion for partial summary judgment: 2017 WL 10457342

Plaintiff's trial memorandum: 2018 WL 5635997

Plaintiff's amended trial brief: 2016 WL 11510166

Verdict: 2018 WL 5636020

Defendants' motion for new trial or remittitur: 2018 WL 5636032

Plaintiff's opposition to defendants' motion for new trial or remittitur: 2018 WL 5636006


EXPERT-WITNESSES:
ATTORNEY:
Plaintiff:
Katherine C. Chamberlain, MacDonald Hoague & Bayless, Seattle, WA
Joe Schaeffer, MacDonald Hoague & Bayless, Seattle, WA
Sam Kramer, MacDonald Hoague & Bayless, Seattle, WA
Defendant:
Michael A. Griffin, Jackson Lewis L.L.P., Seattle, WA
Sherry L. Talton, Jackson Lewis P.C., Seattle, WA

JUDGE: Michael R. Scott

RANGE AMOUNT: $1,000,000 - 1,999,999
STATE: Washington


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.               1
                 Case 2:21-cv-00520-BJR Document 4 Filed 04/16/21 Page 26 of 28
STUMPF v. RURAL/METRO CORPORATION;..., JVR No. 1811070034...


COUNTY: King

SUMMARY
PLAINTIFF:
Sex: F

Age: Adult

General Occupation: Paramedic


DEFENDANT:
Sex: O

Organization Type: Rural/Metro Corporation

Sex: O

Organization Type: Rural/Metro of Greater Seattle, Inc.

Sex: O

Organization Type: American Medical Response Ambulance, Inc.


DAMAGES:
Compensatory Pain & Suffering: $410,000

Compensatory Other: $5,000

Total Compensatory Award: $415,000

Attorney Fees: $1,001,923

Costs: $49,457


ADVERSE ACTION
Closer Supervision: false

Constructive Discharge: false

Demotion: false

Denial Tenure: false

Failure Accomodate: true

Failure Grant Leave: false




                 © 2021 Thomson Reuters. No claim to original U.S. Government Works.   2
                   Case 2:21-cv-00520-BJR Document 4 Filed 04/16/21 Page 27 of 28
STUMPF v. RURAL/METRO CORPORATION;..., JVR No. 1811070034...


Failure Hire: false

Failure Promote: true

Suspension: false

Sexual Harassment: false

Harassment: true

Hostile Work Env: true

Isolation: false

Lay Off: false

Loss Benefits: true

Loss Pay: true

Loss Seniority: true

Negative Eval: false

Negative Reference: false

Pay Increase Denial: false

Reassignment: false

Reduction Pay: false

Reprimands: false

Restrictions: true

Termination: false


Entity Type: Transportation Company
STATUTES
Primary Specific Statute
Primary Name: State


Primary General Statute
Primary Name: Disability Discrimination
Primary General Statute Discrimination: true

Specific Statute: State


                   © 2021 Thomson Reuters. No claim to original U.S. Government Works.   3
                Case 2:21-cv-00520-BJR Document 4 Filed 04/16/21 Page 28 of 28
STUMPF v. RURAL/METRO CORPORATION;..., JVR No. 1811070034...




General Statute: Sex Discrimination
General Statute Discrimination: true

Specific Statute: General


General Statute: Retaliation
General Statute Discrimination: false

Specific Statute: State


General Statute: Pregnancy Discrimination
General Statute Discrimination: true

Comparative Negligence Percentage: 0


FACTS:
Danielle Stumpf asserted claims for disability, pregnancy and gender discrimination and retaliation under Washington's Law
Against Discrimination and the Washington Family Leave Act against defendants Rural/Metro Corporation, Rural/Metro of
Greater Seattle, Inc. and American Medical Response Ambulance Service, Inc. Stumpf said she worked for defendants as a
paramedic and field training officer. When Stumpf notified defendants about her pregnancy in November 2014, she reportedly
asked defendants to accommodate her pregnancy-related disabilities with a modified work schedule, an additional person to help
her with lifting, or light duty office work. Defendants reportedly refused to change her work shifts from 12 to 8 hours, would
not provide her with light duty office work and told her that her 'only option' was to take an involuntary unpaid medical leave.
Defendants allegedly excluded Stumpf from training during her pregnancy and maternity leave between December 2014 and
August 2015, which caused her paramedic certification to lapse. After she returned to work, defendants allegedly took away her
seniority and preferred work shift due to the lapse in her paramedic certification and tolerated her coworkers' harassing comments
about milk expression in the workplace. Stumpf said when she complained about the harassment, defendants retaliated against
her by imposing a restrictive pumping procedure that required her to undertake a long commute to pump at a designated
location, refused to return her to her previous field training officer position and failed to promote her back into the field training
officer position, while promoting less qualified employees. The defendants denied liability. They argued that during Stumpf's
pregnancy, her doctor placed her on work restrictions that prevented her from performing the essential functions of her job
as a paramedic, including lifting, carrying and balancing 110 pounds. Defendants claimed that they accommodated plaintiff's
pregnancy by providing her with a five-month-long job-protected leave before the birth of her baby and a three-month leave
after the baby was born. Defendants said after the plaintiff returned from her leave, they reinstated her to her paramedic position
at a higher hourly rate than when she left. According to defendants, Stumpf was not hired as a field training officer because other
candidates were better suited for the role based on their professionalism, attitude, patience and experience. The jury returned a
verdict for the plaintiff on her claims for gender discrimination, hostile work environment and retaliation claims and awarded
her a total of $415,000 in damages.


Jury Verdict Research
COURT: Superior



End of Document                                                     © 2021 Thomson Reuters. No claim to original U.S. Government Works.




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                  4
